Citation Nr: 1214923	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-11 238	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 30 percent for residuals of a stab wound to the left arm with neuropathy of the radial nerve.

3.  Entitlement to a disability rating greater than 10 percent for scar residuals of a stab wound to the left arm.

4.  Entitlement to a compensable disability rating for scar residuals of a stab wound to the abdomen.

5.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.  He was awarded the Purple Heart Medal and the Combat Infantry Badge, among other decorations, for his service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 RO decision.  The Veteran provided sworn testimony in support of his appeal during a videoconference hearing before the undersigned Veterans Law Judge in February 2012.  In March 2012, the Veteran's representative submitted several medical reports directly to the Board, along with a waiver of initial RO consideration of this evidence.

The appeal is REM\ANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

Initial matters

The February 2012 hearing transcript reveals that the Veteran brought five pages of written argument to the hearing with the intention of giving it to the undersigned Veterans Law Judge.  He described the pages as summarizing his arguments and beliefs as to why he should have higher disability ratings for each disability at issue and indicated during the hearing that to save time, he would simply submit the pages rather than reading them into the transcript.  Because the hearing was conducted via videoconference technology, however, he was unable to submit his statement directly to the Veterans Law Judge.  Instead, he apparently provided it to a RO employee to be forwarded to the Board for review.  Unfortunately, the Veteran's written argument has not been associated with his claims file, or with his Virtual VA file.  Therefore, upon remand, the Veteran's written argument must be obtained for review by the Board.  

According to the report of a private medical examination dated in February 2012, the Veteran provided the examiner with a copy of a Social Security form relating to disability status.  If the Veteran has applied for disability benefits from the Social Security Administration, the VA has a duty to obtain copies of these records for review, especially as the Veteran is also claiming he is unemployable due to his service-connected disabilities.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because the VA report does not indicate what disabilities the Veteran is claiming render him unemployable before the Social Security Administration, the Board finds there is a reasonable possibility these records are relevant to the Veteran's VA claims.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the Veteran's Socials Security records should be obtained prior to further review of his VA appeal.

The same examination report indicates that the Veteran gets medical care from a private physician.  The record contains a single medical record from this physician, dated in April 2007.  If the Veteran has sought care from this physician since that time, records reflecting the on-going care would be helpful.  Therefore, upon remand, the RO should ascertain whether there are additional medical records which have not been associated with the Veteran's claims file, and if so, take steps to obtain them.  

We note that the Veteran also receives private psychological care, and that his treating counselor has submitted two helpful statements for the record.  He has not submitted copies of treatment reports, however.  The transcript of the February 2012 hearing contains a discussion as to whether the Veteran desired to obtain treatment records as well.  Given this discussion, the Board simply observes that the Veteran is always free to obtain and submit these records if he desires, or to request VA to obtain them on his behalf.  

Additionally, the Veteran continues to receive VA medical care.  As all VA records are deemed to be constructively of record in proceedings before the Board, upon remand, his VA medical records should be updated for the file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

An initial disability rating greater than 50 percent for PTSD

Because the veteran has perfected an appeal as to the assignment of the initial rating for PTSD following the initial award of service connection for PTSD which was effective in April 2006, the VA is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During his hearing testimony, the Veteran asserted that his PTSD is so disabling as to preclude him from working effectively with other people, and that in the past he has lost jobs due to his explosive temper.  He claims that a higher disability rating is warranted solely based upon the effects of PTSD upon his employability.  The current relevant evidence of record includes VA psychiatric examinations dated in 2007 and 2009, a private psychological examination dated in 2012, somewhat sporadic VA mental health records dated between 2006 and 2009, as well as the two statements from his private counselor referenced above.  Review of these records reveals inconsistent information as to the extent of the Veteran's impairment, however.  Therefore, after the Veteran's written statement and any Social Security records have been obtained and his updated treatment records have been associated with his VA claims file, the Board deems that another VA examination for purposes of identifying his current level of PTSD-related impairment, and to reconcile the various inconsistent impressions recorded in the reports of record, is warranted, to provide adjudicators with informed medical evidence regarding his situation, now and since 2006.

A disability rating greater than 30 percent for residuals of a stab wound to the left arm with neuropathy of the radial nerve and a disability rating greater than 10 percent for scar residuals of a through-and-through stab wound to the left arm

The Veteran contends that he essentially has no practical ability to use his left arm and hand, and that a higher disability rating is therefore warranted.  During the hearing testimony, he also asserted that his hand functioning has further diminished recently, with no remaining ability to use his left thumb whatsoever.  

Given the Veteran's testimony that his functioning has diminished recently, the Board deems that another VA examination is warranted, to update the results from the 2007 and 2009 VA examination reports which are of record.  Furthermore, given the Veteran's contention that he has essentially lost the use of his left arm and hand, obtaining medical evaluation of this assertion would be helpful.  Governing regulation provides that loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  After obtaining more information about the Veteran's current left arm and hand function, adjudicators should consider whether a disability rating based upon loss of use of the hand is warranted, to include consideration of all physical aspects of the wound residuals:  nerve damage, muscle involvement with any related wasting, and the painful scars which are already separately rated.

With regard to the Veteran's scars, the Board notes that the criteria for the evaluation of impairment resulting from scars was amended effective in October 2008, while this appeal was pending.  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to an appellant applies unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary does so.  Marcoux v. Brown, 9 Vet App 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, in no case may the award of an increased rating based upon the new criteria be effective prior to October 2008.  38 C.F.R. § 4.118.

The RO performed a comparison of the old criteria with the new criteria and provided the Veteran with the substance of both in the March 2009 Statement of the Case.  When the matter is revisited upon remand, however, the Board reminds the RO that the same analysis involving both sets of criteria is required, as no final decision has yet been reached.

A compensable disability rating for scar residuals of a stab wound to the abdomen

During the hearing, the Veteran's representative asserted that the Diagnostic Code assigned to the Veteran's abdominal disability is less than comprehensive, in that the current Diagnostic Code of 7339 reflects impairment resulting from a postoperative hernia, rather than the Veteran's situation involving residuals of a stab wound with tender scars.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Upon review of the Veteran's situation, the Board holds that better understanding of the Veteran's original injury would be helpful so that a VA medical examiner can link the original injury to the Veteran's current symptoms.

The Veteran's service treatment records contain a summary of treatment provided to the Veteran at the Great Lakes Naval Hospital from January 1969 to May 1969.  This treatment was focused upon the Veteran's left arm, as he underwent further surgery and physical rehabilitation.  The report of his admission reflects that he had been stabbed in the abdomen and that an exploratory laparotomy performed on the date of the injury in January 1969 was negative.  At the time of his admission to the Great Lakes Naval Hospital approximately two weeks after the stab wounds, the Veteran had a "healed midline recent abdominal incision."  The report of the general medical examination performed at discharge shows that the Veteran had sustained a stab wound in his lower left quadrant, with no sequellae except occasional cramps.  

The Veteran's service treatment records do not contain any further information about the extent of the original injury to the Veteran's abdomen.  In attempting to assign the most appropriate disability rating and the most appropriate Diagnostic Code(s) to the Veteran's current disability, more complete information about the extent of the original injury would be helpful.  In this regard, we note that on the Veteran's original application for VA benefits in January 1970, he reported that immediately after his combat injuries, he had been treated at the 71st Evacuation Hospital in Pleiku, South Vietnam.  According to the subsequent report from the Great Lakes Naval Medical Center, it would appear that the Veteran's exploratory laparatomy occurred at this facility.  It does not appear that the VA has ever requested records from this particular facility, however.  Given the relevance of these original surgery records to identifying the current residuals of the stab wound and the subsequent surgery, the Board holds that the VA's duty to assist encompasses the attempt to obtain the Veteran's medical records which were generated by the 71st Evacuation Hospital in Pleiku immediately after his combat injuries.  38 C.F.R. § 3.159(c)(2).

Another complicating factor in achieving an accurate disability rating for the Veteran's abdominal stab wound residuals is contained in the report of a February 2012 private examination.  This report reflects that the Veteran has recently developed two hernias in the region of the stab wounds, and that the Veteran would be pursuing further treatment, and a possible surgical option for the hernias.  Thus, prior to further review of the Veteran's claim for an increased disability rating, the medical records reflecting his recent treatment and possible surgery should be obtained, as well as a medical opinion as to whether these newly-developed hernias are related to the original injury in any way.  

A total disability rating for compensation based upon individual unemployability due to service-connected disabilities

The Veteran contends he is rendered unemployable by his PTSD alone.  However, he also argues in the alternative, that he is rendered unemployable by the combination of his PTSD together with his inability to use his left arm.  Therefore, after the evidentiary development pertaining to the other issues on appeal has been accomplished, the RO should review the total evidence of record, to determine whether further medical opinion as to whether the Veteran's service-connected disabilities viewed together preclude employability, is required to reach a fully-informed decision on this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate the entire contents of any temporary file involving the Veteran with his claims file.  If the five-pages of written argument submitted by the Veteran during his February 2012 videoconference hearing are not contained in a temporary file, then the RO should request another copy of the written argument from the Veteran and his representative.  If the Veteran did not maintain another copy, then the RO should undertake a reasonable search for the five pages of written argument, which was provided during the February 2012 hearing, documenting all steps taken to locate the five pages of argument.  

2.  The RO should secure the veteran's service clinical hospital records reflecting all medical treatment rendered at the  71st Evacuation Hospital in Pleiku from January 4, 1969, the date he was wounded in combat, through January 18, 1969, the date he was admitted to the Great Lakes Naval Hospital, through official channels.  The complete steps taken to locate these records should be fully documented for the claims file.

3.  After securing the necessary release, the RO should request additional treatment records reflecting the time period from 2006 to the present, from the same private physician who supplied the April 2007 medical record.  

4.  The RO should obtain the names and addresses of all medical care providers who have treated the veteran for his recently-diagnosed abdominal hernias.  After securing the necessary release(s), the RO should obtain these records for inclusion in the Veteran's claims file.

5.  The RO should obtain from the Social Security Administration any records pertinent to the Veteran's claim for Social Security disability benefits, as well as any medical records relied upon concerning that claim.  38 U.S.C.A. § 5106.  

6.  The RO should obtain all records of VA medical treatment afforded to the veteran from March 2009  through the present by the Denver VA Medical Center and related facilities for inclusion in his claims file.  

7.  After obtaining the records requested above, the veteran should be afforded a VA psychiatric examination to identify all current impairment involving his service-connected PTSD.  Additionally, the examiner is requested to review all mental health records from 2006 to the present for the purposes of 
a) reconciling the conflicting medical opinions of record, and b) forming an opinion as to the course of the Veteran's PTSD symptoms and his level of PTSD impairment over the relevant period of time.  The claims folder, including all records received pursuant to the above requests must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The complete rationale for all opinions expressed should be fully explained.  

8.  After obtaining the records requested above, the veteran should be afforded a VA examination by an examiner or examiners with appropriate expertise to identify all current impairment involving his service-connected left arm and hand disability.  The claims folder, including all records received pursuant to the above requests must be made available to the examiner(s) for review before the examination.  All tests and studies deemed helpful by the examiner(s)  should be conducted in conjunction with the examination.  The examiners should fully describe all disability involving the nerves, muscles, and skin of the left arm and hand; and identify all resulting functional impairment.  Specific comment as to whether the Veteran experiences full or partial loss of use of the left hand/arm is requested, to include comment as to whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  The complete rationale for all opinions expressed should be fully explained.  

9.  After obtaining the records requested above, the veteran should be afforded an appropriate VA examination to identify all current impairment involving his abdominal wound residuals.  The claims folder, including all records received pursuant to the above requests must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The Veteran's current condition should be fully-described.  The examiner is requested to review the in-service surgery records (if available) and correlate the original injury and surgery with the Veteran's current symptoms and physical condition.  The examiner is also requested to review recent medical records (again, if such have been obtained) reflecting the diagnosis and treatment of the Veteran's hernias; and to form an opinion as to whether the hernias are in any way related to the in-service combat injury or the 1969 surgery.  The complete rationale for all opinions expressed should be fully explained.  

10.  After the development requested above has been completed, to the extent possible, the RO should again review the record.  

In reviewing disability rating assigned to the Veteran's left arm/hand, the RO should explicitly consider whether a disability rating based upon loss of use of the hand and/or arm is appropriate.  In reviewing the scar rating, the RO is reminded to compare the application of the old scar criteria to the application of the new scar criteria per 38 C.F.R. § 4.118 and Marcoux.  

When reviewing the disability rating assigned to the Veteran's abdominal wound residuals, the RO should determine the most appropriate Diagnostic Code or Codes based upon the Veteran's relevant medical history, the current diagnosis and all demonstrated symptomatology which is shown to be medically-related to the original injury.  A complete explanation for the choice(s) made should be provided.  

After undertaking the analyses above, the RO should again review the evidence of record to reach a determination as to whether the Veteran is rendered unemployable by his service-connected disabilities.  Any additional evidentiary development which is apparent at this point, such as obtaining additional medical opinion regarding the effect of the Veteran's service-connected disabilities upon his employability, should be accomplished at this point.

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


